                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                   Case No. 20-cr-206-pp
      v.

FRANWAN MATHIS,

            Defendant.
______________________________________________________________________________

  ORDER DENYING DEFENDANT’S MOTION FOR EARLY DISCLOSURE OF
                 GRAND JURY TRANSCRIPTS (DKT. NO. 26)
______________________________________________________________________________

      The grand jury has charged the defendant with possessing a firearm after

having been convicted of a felony; possessing with intent to distribute

methamphetamine, heroin, cocaine base and fentanyl; and possessing a

firearm in furtherance of a drug trafficking offense. Dkt. No. 1. The court has

scheduled a final pretrial conference for September 9, 2021 and a jury trial for

September 27, 2021. Dkt. No. 33.

      On July 6, 2021, the defendant filed a motion asking the court to order

the government to disclose the transcript of the grand jury testimony earlier

than required by this court’s local rules. Dkt. No. 26. In his brief in support of

this motion, the defendant argues that if the court orders the grand jury

testimony disclosed earlier than the required one business day prior to trial, it

will “likely avoid any problem where the Defendant might need to raise legal

issues on the morning of trial, after the jury has reported to the Courthouse.”

Dkt. No. 27 at 2-3. The defendant argues that granting his motion would
                                         1

           Case 2:20-cr-00206-PP Filed 08/13/21 Page 1 of 5 Document 34
promote efficiency and “demonstrate the Court’s regard for the convenience of

the jurors who are volunteering their time as part of their civic duty.” Id. at 3.

      The “Jencks Act,” 18 U.S.C. §3500(b), requires that after a witness called

by the government has testified on direct examination at trial, “the court shall,

on motion of the defendant, order the United States to produce any statement .

. . of the witness in the possession of the United States which relates to the

subject matter as to which the witness has testified.” Such statements can

include grand jury testimony, if the person who testified in the grand jury is

called by the government to testify at trial. This court has a local rule that

requires earlier production of such statements if the statements were made by

the witness in the grand jury. Under Criminal Local Rule 16(4) of the Eastern

District of Wisconsin, “[g]rand jury transcripts of any and all witnesses the

government intends to call at trial will be made available to the defense no later

than 1 business day before the commencement of trial.” That means that if the

government is calling as a witness at the defendant’s trial anyone who testified

before the grand jury, it must disclose the testimony of that witness to the

defendant’s lawyer by Friday, September 24, 2021. This rule allows defense

counsel to see the testimony of grand jury witnesses before the trial starts, so

that defense counsel has the testimony during the witness’s trial testimony for

the purpose of impeachment.

      The defendant correctly points out that the language of the rule says “no

later than” one business day before trial, which implies that the court can order

the government to disclose transcripts sooner. The question is why the court


                                         2

         Case 2:20-cr-00206-PP Filed 08/13/21 Page 2 of 5 Document 34
should require earlier disclosure, when its own rule already provides for

disclosure earlier than required by the federal statute. The defendant argues

that the court should order early disclosure to avoid having legal issues come

up the morning of trial, thus wasting the time of the jurors who report to the

courthouse. The defendant does not identify the type of “legal issue” he thinks

could arise out of the grand jury testimony.

         Federal Rule of Criminal Procedure 6(e)(3)(E)(ii) says that a court may

authorize disclosure of grant jury material at any time “at the request of a

defendant who shows that a ground may exist to dismiss the indictment

because of a matter that occurred before the grand jury.” The defendant has

not shown that a ground may exist to dismiss the indictment because of any

matter that may have occurred before the grand jury that returned the

indictment. While the court appreciates the defendant’s concern with not

wanting to waste the jury’s time, the court’s local rule makes it unlikely that

that would occur. If the government decides to call as a witness at the

defendant’s trial the person who testified before the grand jury, the government

will provide defense counsel with that witness’s testimony the Friday before the

trial begins. If something in that grand jury testimony gives counsel cause to

believe that there is a basis for seeking dismissal of the indictment, he may

notify the court immediately by filing a motion asking the court to adjourn the

trial.

         At a telephone scheduling hearing the court held after the defendant filed

his motion, defense counsel argued that the court should require the


                                           3

           Case 2:20-cr-00206-PP Filed 08/13/21 Page 3 of 5 Document 34
government to disclose the grand jury transcript two weeks before trial. Dkt.

No. 33. Aside from the fact that the motion states no cause to believe that the

transcript will demonstrate a ground for dismissal of the indictment, this

request causes practical concerns. While the court’s pretrial order requires the

parties to identify their potential witnesses by September 2, 2021, dkt. no. 31

at 1, parties often do not know which of their potential witnesses they will call

until much closer to the trial date. The government might list whoever testified

in the grand jury as a potential witness but elect not to call that person at trial.

If the court were to order the government to turn over the testimony two weeks

prior to trial and then the government elected not to call the witness, the court

would have ordered the disclosure of statutorily protected information without

a valid basis.

      Finally, from a practical standpoint, it is unlikely that the grand jury

transcript will reveal any ground for dismissal of the indictment. The

allegations against the defendant are straightforward—when the U.S. Marshals

Service arrested the defendant on a supervised release revocation warrant

issued by this court, deputies found him in possession of controlled

substances and a loaded gun. United States v. Mathis, Case No. 90-cr-254,

Dkt. No. 1041 at 2-3. It is likely that one of the deputy marshals who was

involved in the arrest testified before the grand jury and explained what

happened on October 27, 2020 (the day of the defendant’s arrest). If that

deputy marshal is called as a witness at trial and says something different than

what he/she said in the grand jury, defense counsel will have ample


                                         4

         Case 2:20-cr-00206-PP Filed 08/13/21 Page 4 of 5 Document 34
opportunity to cross-examine him/her about those discrepancies. In a simple

case such as this one, it is difficult for the court to imagine what other issue

the grand jury transcript might raise.

      The court DENIES the defendant’s motion for early disclosure of grand

jury transcripts. Dkt. No. 26.

      Dated in Milwaukee, Wisconsin this 13th day of August, 2021.

                                 BY THE COURT:


                                 ____________________________________
                                 HON. PAMELA PEPPER
                                 Chief United States District Judge




                                         5

         Case 2:20-cr-00206-PP Filed 08/13/21 Page 5 of 5 Document 34
